 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA
 3
                                                              Case No.: 2:19-cv-00414-JAD-VCF
 4 Playa Villas Sausalito, LLC,
 5                     Plaintiff
 6 v.                                                                 Order Adopting
                                                                 Report & Recommendation
 7 Stephen Grier, et al.,                                          and Remanding Case
 8                     Defendants
                                                                        [ECF Nos. 1, 5]
 9
10
11            This unlawful-detainer action finds its way to this court because defendant Danielle Grier
12 improperly removed it here from the Superior Court of California, County of Los Angeles.
13 Magistrate Judge Ferenbach recommends that I remand it back to the California state court
14 because the removal statute, 28 U.S.C. § 1441, does not permit it to be removed to this Nevada
15 court, and that I deny as moot the pending application to proceed in forma pauperis.1 The
16 deadline for objections to that recommendation was March 29, 2019, and no party filed an
17 objection or moved to extend the deadline to do so. “[N]o review is required of a magistrate
18 judge’s report and recommendation unless objections are filed.”2 Having reviewed the R&R, I
19 find good cause to adopt it, and I do.
20            Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
21 Recommendation [ECF No. 5] is ADOPTED in its entirety and this case is REMANDED back
22 to the Superior Court of California, County of Los Angeles, 1725 Main Street, Santa Monica,
23 California, 90401, Santa Monica Branch (limited civil), Case No. 18SMUD02660;
24
25
     1
26       ECF No. 5.
     2
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                      1
 1        IT IS FURTHER ORDERED that the application to proceed in forma pauperis
 2 [ECF No. 1] is DENIED as moot; and
 3        IT IS FURTHER ORDERED that the Clerk of Court is directed to CLOSE THIS CASE.
 4        Dated: April 3, 2019
                                                     _________________________________
 5                                                   U.S. District Judge Jennifer A. Dorsey
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
